Citation Nr: 0011865	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-45 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for major depression from 
November 13, 1991?



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which effectuated a hearing 
officer's decision establishing service connection for major 
depression.  A 10 percent disability evaluation was assigned 
by the RO, effective November 13, 1991.  The evaluation was 
increased to 30 percent in a July 1999 rating decision, also 
effective November 13, 1991.

Since the 30 percent evaluation is less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claim remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As this appeal 
involves an original claim, the Board has framed the issue as 
shown on the title page.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In January 1997, the Board remanded this case to the 
Pittsburgh, Pennsylvania RO for additional development, 
including a VA examination.  That development has been 
completed and the case has been returned to the Board for 
final appellate review.

Service connection is in effect for migraine headaches and a 
50 percent disability evaluation has been assigned.  


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's service-
connected major depression was productive of objective 
evidence of depression, anxiety, insomnia and mood 
disturbance and no more than definite impairment in her 
ability to establish or maintain effective or favorable 
relationships with people.

2.  On and after November 7, 1996, the veteran's major 
depression has not been productive of considerable industrial 
and social impairment or more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSIONS OF LAW

1.  Prior to November 7, 1996, an evaluation in excess of 30 
percent for the service-connected major depression is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  

2.  On and after November 7, 1996, an evaluation in excess of 
30 percent for the service-connected major depression is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.132, Diagnostic Code 9405 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Medical reports, submitted by Dr. Lucas and L. Vernon 
Copeland, M.D., dated in October and November 1991, 
respectively, reflect that the veteran had received treatment 
for anxiety, depression, stress and insomnia.  

VA outpatient and private medical reports, dating from 
October 1991 to March 1993, reflect that the veteran received 
treatment primarily for her service-connected migraine 
headaches.  When seen at the VA Mental Health Clinic in 
October 1991, the veteran was alert, responsive and displayed 
no evidence of any abnormal movements or thought disorders.  
She was tearful and had a sad mood.  Her cognition was 
intact.  The veteran indicated that she had had panic 
attacks.  An impression of situational depression was 
entered.  A November 1991 VA Mental Health outpatient report 
reflects that the veteran complained of having nightmares and 
sleep disturbances.  It was noted by the examining physician 
that the veteran was unable to work at that time because of 
her depression.  

In a March 1993 letter from the State of Florida, Department 
of Labor and Employment Security, it was noted that the 
veteran had been a client of Vocational Rehabilitation since 
March 1992, and that her major depression and migraine 
headaches were severe disabilities which had substantially 
impeded her ability to be competitively employed.  

In an April 1993 medical report, submitted by George 
Lindenfeld, Ph.D., it was indicated that the veteran's 
depression was part of the symptom picture related to her 
migraine pattern.  

During a May 1993 hearing at the St. Petersburg, Florida RO, 
the veteran testified that she was basically unable to 
separate her nervous symptoms from her headaches, which had 
become the focus of her life.  The veteran related that she 
suffered from anxiety over her future because of her 
headaches.  

VA and private medical reports, submitted by Othoniel Castro, 
Jr., MD., John A. Flamini, Ph.D and Ted S. Urban, D.Ed., 
dating from October 1993 to February 1995, reflect that the 
veteran continued to seek treatment primarily for her 
service-connected headaches.  In December 1993, Dr. Flamini, 
a neurologist, indicated that the veteran reported being 
unable to work because of her severe and frequent headaches.  
He also noted that the veteran took high doses of 
antidepressant medication.  In an October 1994 report, 
submitted by Dr. Urban, it was indicated that the veteran's 
depression was separate from her service-connected migraine 
headaches.  Dr. Urban indicated that despite the veteran's 
multiple mental, emotional and somatic symptoms, she was able 
to maintain excellent grades in her full-time college program 
and had met the demands of being a single parent.  Axis I 
diagnoses of recurrent and severe major depression without 
psychotic features and primary type late onset dysthymia were 
entered.  In a February 1995 report, Dr. Urban opined that 
the veteran's mood, affect, lability, and extreme fatigue 
were indicative of a severe mood/depressive disorder, which 
reinforced the existing diagnoses of major depression and 
dysthymia.  Dr. Urban reported that the veteran had sought 
individual counseling from him on a p.r.n. basis, and that 
she had continued to seek treatment from Dr. Flamini, a 
neurologist, who had prescribed her antidepressant 
medication.  It was noted that the veteran attended college 
classes on a full-time basis despite her problems of mood and 
control.  

A March 1995 hearing transcript from the Pittsburgh, 
Pennsylvania RO is of record.  During the hearing, the 
veteran testified that she was unable to separate her nervous 
symptoms from her headaches, which were the focus of her life 
and controlled her daily activities.  The veteran indicated 
that the headaches would last for several days and that 
during that time, she was unable to sleep and was depressed.  

In a March 1995 report, Dr. Flamini indicated that the 
veteran had finished one of her courses and was performing 
better overall.  Dr. Flamini reported that the veteran 
continued to suffer from muscle contraction headaches and 
that she been prescribed various medications but that they 
provided little relief. 

A May 1995 VA examination report reflects that the veteran's 
depression began in September 1994.  The veteran indicated 
that she felt overwhelmed and "down in the dumps."  She 
complained of having crying spells, low energy and 
motivation, sleep disturbance, anxiety and weight gain.  
While the veteran admitted to having suicidal ideation, she 
did not have an intent or plan.  It was indicated by the 
examiner that the veteran had been prescribed antidepressants 
from a private neurologist.  The examiner related that the 
veteran attended school at the Vocational Rehabilitation 
Adult Center and that she wanted to major in social work. The 
veteran was recommended to undergo psychological testing for 
personality disorders.  The examiner reported that the 
veteran was adjusting well to her schooling and social life, 
and that her private psychologist had helped to cope with her 
stressors.  A psychiatric diagnosis was not recorded by the 
examiner. 

VA medical records, dating from March to June 1995, were 
received by the RO in July 1995.  These reports reflect that 
in June 1995, the veteran reported having cried a lot because 
her son had gone to spend time with his father.  

In a July 1995 report, Dr. Flamini indicated that the veteran 
had continued to complain of constant headaches, that she was 
on various antidepressant medications and that she had 
continued to pursue her college course work.

VA outpatient reports, dating from February to October 1995, 
were received by the RO in November 1995 and are of record.  
When examined at the Mental Health Clinic in May 1995, the 
veteran's speech was appropriate.  She complained of having 
acute depression, but denied having any delusions or 
psychotic ideation.  She was noted to have been oriented in 
all spheres and to have had a good fund of knowledge.  The 
veteran was diagnosed as having dysthymia disorder and 
borderline personality disorder was to be ruled out.  In 
August 1995, it was noted that the veteran was enrolled in 
college through vocational rehabilitation.  An Axis One 
diagnosis of major depression was recorded.  In September 
1995, the veteran's mood was sad and depressed.  Her affect 
was restricted.  She denied having any auditory or visual 
hallucinations and suicidal or homicidal thoughts.  The 
veteran was oriented times three and her memory was intact.  
Her insight and judgment were noted to have been fair.  The 
examiner indicated that the veteran was responding well to 
her antidepressant medication.

A May 1997 report, submitted by Ted S. Urban, Ed.D., reflects 
that the veteran suffered from chronic depression, anxiety, 
migraine headaches and pain disorder.  It was noted that the 
veteran had sought treatment for the aforementioned disorders 
at the Erie, Pennsylvania VA Medical Center.  Dr. Urban noted 
that the veteran had continued to maintain excellent grades 
in her full-time college program and to manage the demands of 
being a single parent.  The veteran was noted to have had 
amazingly good insight into her issues and problems.  

VA outpatient and examination reports, dating from March 1995 
to June 1997, contain some duplicates of evidence previously 
discussed in the preceding paragraphs.  A January 1997 
outpatient report reflects that diagnoses of major depression 
and generalized anxiety disorder were recorded.  When 
examined at the VA Mental Health Clinic in August 1997, the 
examiner noted that the veteran came across as somewhat meek 
and childlike, almost victim-like, but that she also 
projected a certain amount of assertiveness.  She was fairly 
vague in describing herself.  The veteran denied having any 
suicidal or homicidal ideation.  While the veteran was noted 
by the examiner to have appeared somewhat guarded and bright 
and that one would have expected her to have been a good 
historian, she was vague in responding to questions.  The 
examiner wondered if the veteran was withholding information 
because of a trust issue, and it was thought that she might 
have had a possible borderline personality disorder.  The 
physician wanted to know if the veteran had been physically 
or sexually abused as a child.  

A January 1998 examination report, submitted by John 
Barteaux, M.D., reflects that the veteran had sought 
treatment from a private physician for her depression, and 
that she had tried several antidepressant medications. The 
examiner noted that the veteran was divorced, had one child 
and was attending college full-time.  The veteran's social 
and family history were recorded by the examiner in detail.  
The veteran related that she had friends from high school, 
college and her internship.  However, she reported that she 
had few very close friends.  She reported having nightmares, 
being depressed during the previous fall and of crying 
extensively.   The veteran indicated that although the 
antidepressants had improved her mood and concentration, she 
still had low energy levels and a decrease in appetite.  The 
veteran denied having any current suicidal ideation.  She 
related that she experienced panic attacks, which consisted 
of chest pain and difficulty breathing.  Axis I diagnoses of 
major depression and anxiety neurosis were entered.

A December 1998 VA psychological testing report reflects that 
the veteran was reporting her symptoms as she saw them.  
Specifically, the validity indicators on the MMPI-2 test 
suggested that the veteran was open and honest regarding her 
symptoms and level of distress.  The examiner indicated that 
the veteran's symptoms were of sufficient duration and 
severity to result in significant impairment in her ability 
to work, solve everyday problems, make decisions and enjoy 
life.  The veteran's judgment was noted to have been 
seriously impaired as well.  Axis I diagnoses of severe 
recurrent major depression and an anxiety disorder were 
entered.  A Global Assessment Functioning Score (GAF) of 35 
was assigned.  

Private medical reports, dating from January 1998 to April 
1999, submitted by John A. Flamini, M.D., John W. Barteaux, 
M.D., and the Saint Vincent Health Center are of record.  
These reports reflect that in January 1999, the veteran 
suffered a seizure.  In March 1999, Dr. Barteaux indicated 
that because of the seizure, the veteran had been laid off 
from her job as a social worker because it required her to 
operate a motor vehicle.  It was also reported that the 
veteran continued to have difficulty with concentration, 
memory, dizziness, headaches, apathy and amnesia along with 
her depression, and that these symptoms were noted to have 
been consistent with post-concussion syndrome.  Axis I 
diagnoses of chronic major depression, PTSD and anxiety 
neurosis were entered.  A GAF of 40 to 50 was assigned as 
opposed to 70, the highest score by the veteran during the 
previous year.     

A June 1999 VA examination report reflects that the veteran's 
claims file was reviewed by the examiner prior to the 
examination.  The veteran's extensive history with respect to 
her seizure disorder and accompanying depression were 
reported in extensive detail.  It was reported that the 
veteran had graduated from college with good grades and that 
she had obtained employment as a caseworker until December 
1998, when she suffered a seizure.  At that time of the 
examination, the veteran reported that her depression was a 
one on a scale of one to ten, which she clarified by stating 
that she was responsible for her son.  The veteran indicated 
that her current therapist had tried to hospitalize her on 
several occasions but that there was no one to care for her 
son.  She related that she was in her best mood when her son 
played a sport or gave her a hug.  The veteran stated that 
there was a direct correlation between her head pain and her 
depression.  She related, "as the head pain gets worse, the 
depression gets worse."  She then qualified her statement by 
indicating, " I can have depression without head pain."  
When her depression increased, the veteran reported having 
symptoms of a decreased appetite, somnolence, crying easily, 
and moodiness.  She reported a pattern where she would do 
well for approximately six months followed by a period where 
she was no longer able to cope with the head pain and 
depression.  During those times, the veteran related that she 
had problems with focus and organization, which had forced 
her to resign from her employment.  

MMPI-s tests results in June 1999 showed that the veteran 
lacked insight and self-understanding and that she was moody, 
restless, unstable and self-critical.  The scales also 
revealed a moderate level of distress characterized by 
brooding, dysphoria, anger, limited judgment, a concern for 
health and sleeping difficulties.  The veteran was noted to 
have been pleased with her current family life.  On the BAI 
test, a self-report for anxiety symptoms, the veteran 
obtained a raw score of 19, which indicated moderate to 
severe anxiety.  Among the items endorsed as moderate was an 
inability to relax.  On the BDI, a self-report indicating 
depressive symptoms, the veteran obtained a raw score of 21, 
indicating moderate to severe depression.  In the items 
endorsed as severe were feeling too tired to do anything and 
"can't do any work at all."  

A June 1999 mental status examination revealed that the 
veteran was initially angry and irritated after she learned 
that she had to repeat her story to another interviewer and 
had to undergo additional psychological testing.  However, 
she made clear that while she was unhappy with the process, 
her anger was not directed at the interviewer.  The veteran's 
mood was irritated and dysphoric.  Her affect was restricted, 
but she  smiled on occasion.  She admitted to having suicidal 
ideation, but denied having any plan or intent because she 
was responsible for her son.  There were no signs or symptoms 
of any thought disorder.  Her remote memory was slightly 
impaired as the veteran had problems with recalling dates and 
times.  Her insight and judgment were limited.  It was the 
overall impression of the examiner that although the veteran 
was experiencing significant depression, which had resulted 
in occupational, and social impairment with intermittent 
periods of an inability to perform occupational tasks, the 
catalyst for such depressive episodes was highly correlated 
to her chronic head pain and migraine headaches, for which a 
50 percent evaluation was in effect.  It was the impression 
of the examiner that without her chronic headaches and 
migraines, the depressive symptoms would be minimal or non-
existent.  In this regard, the veteran acknowledged that the 
exacerbations of her depression were when she felt that she 
could not longer cope with the chronic debilitating 
headaches.  While the examiner noted that it was impossible 
to assign a specific percentage of distress that the chronic 
pain caused which ultimately resulted in depressive symptoms, 
it was clear that it was a primary determinant.  The examiner 
felt that if the chronic pain could have been alleviated, it 
was not clear that the veteran would experience any 
significant depressive symptoms.  An Axis I diagnosis of 
major depression, recurrent type, moderate to severe, was 
recorded.  A GAF due only to the recurrent type major 
depression of 60 was assigned.  The examiner noted that the 
score was reflective of moderate difficulty in occupational 
functioning as that the veteran could only maintain six 
months of full-time employment at any given time.  The 
examiner felt that the veteran was employable.  

In a July 1999 report, Dr. Flamini, M.D., indicated that the 
veteran's depression and migraine headaches were separate as 
well as interdependent problems.  It was his opinion that 
even if the veteran's head pains were controlled, she would 
still have significant problems with depression and would 
still require treatment.  

II.  Analysis

The veteran's dissatisfaction with the initial rating 
assigned for her service-connected major depression makes 
this claim a well-grounded claim, meaning it is plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Hence, the 
VA has a duty to assist her in developing the facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.159 (1999).

The Board is satisfied that all relevant facts have been 
properly developed.  Post-service medical records have been 
associated with the veteran's claims file and a VA 
psychiatric examination has been performed as recently as 
June 1999.  The Board finds that the examination was adequate 
concerning the issue at hand and that there is no indication 
that there are other relevant records available that would 
support the veteran's claim.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the evaluations to be assigned to 
various disabilities.  VA adjudicators, in granting an 
increased rating, must consider the criteria for the next 
higher rating, and explain why a higher rating is not 
warranted. 38 C.F.R. § 4.7 (1999); see Clark v. Derwinski, 2 
Vet. App. 166 (1992).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected disorder.

As noted above, in Fenderson, it was determined that an 
appeal from an original grant of service connection required 
consideration of staged evaluations.  A review of the SOC and 
SSOC reveals that while staged evaluations have not been 
specifically considered, the RO's evaluations have been 
conducted at intervals since the veteran originally filed her 
claim and have resulted in increased ratings with effective 
dates going back to the date of the claim.  Therefore, the 
undersigned finds that the veteran has not been prejudiced by 
the RO's action, as she has been given the full benefit of 
higher ratings for the entire appeal period at issue.  The 
veteran has been notified of these decisions and given the 
appropriate opportunity to respond. See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Board is thus satisfied that the 
requirements for the duty to assist under the provisions of 
38 U.S.C.A. § 5107(a) have been accomplished.

The veteran, who disagreed with the initial evaluation 
assigned to her major depression in a March 1994 notice of 
disagreement, was evaluated on numerous occasions under 38 
C.F.R. § 4.132, including Diagnostic Code 9405.  However, 
38 C.F.R. § 4.132 was redesignated, effective November 7, 
1996, as 38 C.F.R. § 4.130, which includes new rating 
criteria for major depression, found at Diagnostic Code 9434.  
The Court has held that where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board notes 
that the veteran has been denied an increased rating under 
both the "old" and "new" rating criteria.  The Board is of 
the judgment that the change in the rating criteria effective 
November 7, 1996 was not any more favorable than the prior 
criteria because the new criteria are merely more objective 
than the old and will result in more consistent evaluations 
and greater ease in comparing examinations.  The symptoms 
indicated at each level are not intended to be comprehensive 
(and could not be, because of the multitude of symptoms in 
mental disorders), but to provide an objective framework that 
will enable rating boards to assigned consistent evaluations 
for mental disorders based on signs and symptoms.  See 60 
Fed. Reg. 54825-31 (October 25, 1995).  As there is no 
indication that consideration under the current criteria 
would result in a higher, or lower, evaluation of the same 
symptoms than would result from consideration under the 
previous criteria, the Board will specifically apply the 
"old" criteria to the evidence dated before November 7, 
1996 and both sets of criteria will be applied to evidence on 
and after that date.  VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000).  

Under the criteria in effect prior to November 7, 1996, major 
depression was rated on the extent to which the disorder 
impaired the veteran's abilities to establish and maintain 
favorable relationships and to obtain and maintain 
employment.  A 30 percent rating was appropriate when major 
depression produced definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was in order when there 
was evidence of major depression symptomatology causing 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and when psychoneurotic symptoms result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent rating 
required severe impairment in the ability to maintain and 
establish effective or favorable relationships and severe 
impairment in the ability to obtain or retain employment.  
For a 100 percent rating to apply, the veteran's major 
depression would have to result in virtual isolation, totally 
incapacitating psychoneurotic symptoms, or demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9405 (prior to November 7, 1996).

The Court, in Hood v. Brown, 4 Vet. App. 301, 303-04 (1993), 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
This term represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991).  

Under the criteria in effect after November 7, 1996, the 
veteran's major depression symptoms are rated as follows 
under 38 C.F.R. § 4.130, Diagnostic Code 9434, the General 
Rating Formula for Mental Disorders.  A 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent disability evaluation is appropriate 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent disability rating 
would be in order if major depression caused total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Codes 9434 (1999).

The Board has reviewed the evidence of record prior to 
November 7, 1996 and finds no basis for an evaluation in 
excess of 30 percent for the veteran's major depressive 
disorder under the "old" criteria.  In this regard, VA and 
private medical and examination records have indicated that 
the appellant's social and industrial impairment from her 
service-connected major depressive disorder is not more than 
moderate in degree, and her symptoms include sleep 
disturbances, a depressed mood, insomnia, difficulty with 
concentration and memory and limited judgment.  However, 
despite these symptoms, the veteran was able to graduate from 
college and meet the demands of being a single parent.  In 
view of the medical evidence of record prior to November 7, 
1996, the Board finds that such symptomatology results in 
social and industrial impairment which is not more than 
definite in degree and an evaluation in excess of 30 percent 
is therefore not warranted under the "old" criteria.  

The Board has also considered an evaluation in excess of 30 
percent for the veteran's service-connected major depressive 
disorder on and after November 7, 1996 under both the "old" 
and "new" criteria, but finds no basis for an award of a 
higher evaluation.  In support of the foregoing conclusion, 
the Board points out that the June 1999 VA examination report 
indicates that the veteran had moderate social and industrial 
impairment and there is no indication of such symptomatology 
as speech abnormalities, frequent panic attacks or difficulty 
in understanding complex commands.  While the veteran was 
noted to have some memory impairment during the June 1999 VA 
examination, it was noted to have been slight.  In addition, 
while her judgment was noted to have been limited, it was not 
found to have been impaired.  In any event, despite the 
veteran's significant depression, the VA examiner indicated 
the catalyst for such depressive episodes was her service-
connected migraine headaches.  Indeed, it was the impression 
of the examiner that without her chronic migraines, the 
veteran's depressive symptoms would be non-existent, and that 
the headaches were the primary determinant of her depressive 
symptoms.  Moreover, as noted above, despite these depressive 
symptoms, the veteran has been able to attend college and 
maintain a successful relationship with her son.  

With regards to industrial impairment, the June 1999 VA 
examiner indicated that the veteran was only able to maintain 
six months of full-time employment at any time.  However, 
this is in contrast to the appellant's ability to work full-
time as a caseworker until 1998, when she was suspended 
because she was unable to operate a motor vehicle as a result 
of a seizure and not because of her service-connected major 
depression.  Furthermore, the Board observes that the veteran 
was assigned a GAF score of 60.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  A GAF of 60 reflects moderate impairment or 
moderate difficulty in social, occupational or school 
functioning.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994), cited in Richard v. Brown, 9 Vet. App. 266 
(1996).  Overall, the Board concludes that the medical 
evidence of record on and after November 7, 1996 is not 
productive of an evaluation in excess of 30 percent for the 
service-connected major depression under either the "old" 
or "new" rating criteria. 

The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from November 
13, 1991 so as to warrant a "staged" rating due to 
significant change in the level of disability.  Fenderson.  
Accordingly, the preponderance of the evidence is against an 
increased evaluation for the veteran's major depression.  

Overall, the Board has considered all of the evidence of 
record but finds no basis for an evaluation in excess of 30 
percent for the veteran's service-connected major depression 
under either the prior or the revised criteria of Diagnostic 
Codes 9405 and 9434.  Therefore, the preponderance of the 
evidence is against the veteran's claim for that benefit.  

The appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Prior to November 7, 1996, an evaluation in excess of 30 
percent for major depression is denied.

On and after November 7, 1996, an evaluation in excess of 30 
percent for major depression is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

